Delaplaine, J.,
delivered the opinion of the Court.
Peter J. Tomaselli, a prisoner in the Maryland House of Correction, has applied here for leave to appeal from the refusal of a writ of habeas corpus.
Petitioner alleges that he was arraigned in the Circuit Court for Montgomery County in September, 1955, on an information charging violation of the narcotics law. Pie pleaded not guilty and the Court appointed an attorney to defend him. After the information was amended, he withdrew his plea and entered a plea of guilty. The Court thereupon sentenced him to the House of Correction for a term of five years.
Petitioner contends that he was not given a fair and impartial trial. His contention is without merit because he pleaded guilty. He claims that his attorney gave him erroneous advice.' However, he does not present any facts to support his contention, or allege that he complained to the trial judge. An allegation of a petitioner for habeas corpus that the attorney who represented him at his trial was incompetent or did not defend him properly will not be considered .on habeas *676corpus, at least where there is no allegation of fraud or collusion with any official of the State, and the petitioner had an opportunity to complain to the trial court and did not do so. Faught v. Warden of Maryland Penitentiary, 205 Md. 639, 109 A. 2d 56; Roberts v. Warden of Maryland Penitentiary, 206 Md. 246, 251, 111 A. 2d 597; Haynie v. Warden of Maryland Penitentiary, 210 Md. 668, 124 A. 2d 285.

Application denied, with costs.